                                                                                            FILED
                                                                                   2019 Mar-20 PM 03:32
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION
PHILLIP McGRAW,                            )
                                           )
      Petitioner,                          )
                                           )
v.                                         )   Case No. 7:16-cv-00269-LSC-SGC
                                           )
LEON BOLLING, et al.,                      )
                                           )
      Respondents.                         )

                           MEMORANDUM OPINION
      This is an action on a petition for a writ of habeas corpus filed pursuant to

28 U.S.C. § 2254 by Phillip McGraw, a prisoner proceeding pro se. On March 1,

2019, the magistrate judge entered a report recommending the petition be denied

and this action be dismissed with prejudice. (Doc. 17). Although the parties were

advised of their right to file specific written objections within fourteen days, no

objections have been received by the court.

      After careful consideration of the record in this case, including the

magistrate judge’s report, the court ADOPTS the report of the magistrate judge

and ACCEPTS her recommendations. In accordance with the recommendation,

the court finds that the petition in this matter is due to be denied and this matter is

due to be dismissed with prejudice.

      Additionally, in accordance with Rule 11 of the Rules Governing 2254

Cases, a certificate of appealability is due to be denied.           A certificate of
appealability may issue “only if the applicant has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a

showing, a “petitioner must demonstrate that reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong,” Slack

v. McDaniel, 529 U.S. 473, 484 (2000), or that “the issues presented were adequate

to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S.

322, 336 (2003) (internal quotation omitted). Based on the authority discussed in

the report and recommendation, the undersigned is of the opinion that a certificate

of appealability is not warranted here.

      A separate order will be entered.

      The Clerk is DIRECTED to serve a copy of this memorandum opinion and

its accompanying Final Judgment on the petitioner and on counsel of record.

      DONE and ORDERED on March 20, 2019.



                                          _____________________________
                                                 L. Scott Coogler
                                           United States District Judge
                                                                              160704




                                          2
